 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 5:18-MJ-00010-JLT
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   NOE PRIETO,                                         DATE: December 20, 2019
                                                         TIME: 2:00 p.m.
15                                Defendants.            COURT: Hon. Erica P. Grosjean
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney LAUREL J. MONTOYA, and defendant NOE PRIETO, both individually and by and through

19 his counsel of record, DAVID TORRES, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on January 12, 2018, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on February 15,

22 2019. The court set a preliminary hearing date of December 20, 2019.

23          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to February 21, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

25 5.1(d) of the Federal Rules of Criminal Procedure. The parties have reached a plea agreement and need

26 time to finalize the written plea agreement, and defendant needs time to prepare for further proceedings

27 before the District Court.

28          3.      The parties further agree that the interests of justice served by granting this continuance

      STIPULATION                                         1
 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          4.      The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between December 20, 2019, and February 21, 2020, be

 5 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6          IT IS SO STIPULATED.

 7
     Dated: December 20, 2019                                MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ LAUREL J. MONTOYA
10                                                           LAUREL J. MONTOYA
                                                             Assistant United States Attorney
11

12
     Dated: December 20, 2019                                /s/ DAVID A. TORRES
13                                                           DAVID A. TORRES
14                                                           Counsel for Defendant
                                                             Noe Prieto
15                                                           (approved by office 12/20/2019)

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
 1

 2

 3

 4

 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         CASE NO. 5:18-MJ-00010-JLT
10                                Plaintiff,           FINDINGS AND ORDER EXTENDING TIME FOR
                                                       PRELIMINARY HEARING PURSUANT TO RULE
11                         v.                          5.1(d) AND EXCLUDING TIME
12   NOE PRIETO,                                       DATE: December 20, 2019
                                                       TIME: 2:00 p.m.
13                               Defendant.            COURT: Hon. Erica P. Grosjean
14

15          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

16 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties. The Court hereby finds that the

17 Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause for an

18 extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of

19 Criminal Procedure.

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26
27

28

      FINDINGS AND ORDER                                1
30
 1          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

 2 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 3 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

 4 not adversely affect the public interest in the prompt disposition of criminal cases.

 5          THEREFORE, FOR GOOD CAUSE SHOWN:

 6          1.     The date of the preliminary hearing is extended to February 21, 2020, at 2:00 p.m.

 7          2.     The time between December 20, 2019, and February 21, 2020, shall be excluded from

 8 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 9          3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

10

11
     IT IS SO ORDERED.
12

13      Dated:    December 20, 2019                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                   2
30
